UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7963



VICTOR QUINONES-GONDOLA,

                                             Plaintiff - Appellant,
          versus


WARDEN; MAJOR, Worcester County Jail,

                                            Defendants - Appellees,
          and


ASSISTANT DISTRICT DIRECTOR, INS;       COMMIS-
SIONERS INS; DOC INTERNAL AFFAIRS,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
1846-MJG)


Submitted:   February 14, 2002          Decided:    February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Quinones-Gondola, Appellant Pro Se.     John Francis Breads,
Jr., Columbia, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victor Quinones-Gondola appeals the district court’s grant of

Appellees’ Motion for More Definite Statement.       We dismiss the ap-

peal for lack of jurisdiction because the order is not appealable.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).       The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We   dismiss   the   appeal   as   interlocutory.   We    also   deny

Quinones-Gondola’s motion for appointment of counsel.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                    2